[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JULY 12, 2007
                               No. 06-13569                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 04-60072-CR-KAM

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

RICHARD HINDS,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (July 12, 2007)

Before WILSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

     Robin Farnsworth, counsel for Richard Hinds in this appeal from his re-
sentencing, which was mandated in United States v. Hinds, case 05-11166 (11th

Cir. January 31, 2006) (unpublished opinion), when we affirmed his conviction,

has moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because we previously

affirmed Hinds’s conviction, and because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Hinds’s sentence imposed by the district court on May 12, 2006,

is AFFIRMED.




                                         2